Citation Nr: 0911556	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-24 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
great toe injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

5.  Entitlement to service connection for uterine fibroids.  

6.  Entitlement to service connection for a disorder causing 
joint pain, to include due to an undiagnosed illness.  

7.  Entitlement to service connection for a disorder causing 
stomach pain to include diverticulitis and chronic 
constipation, to include due to an undiagnosed illness.  

8.  Entitlement to service connection for atopic dermatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to July 
1991 and February 2001 to October 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefits sought on appeal.  

This case was remanded by the Board in June 2008 to allow 
initial consideration by the RO of additional evidence that 
had been submitted by the Veteran after the issuance of the 
last supplemental statement of the case (SSOC).  In August 
2008, another SSOC was issued that continued to deny each of 
the claimed issues.  

The Board observes that, on her VA Form 9 that was received 
in August 2005, the Veteran indicated that she wanted a 
hearing before the Board in Washington, DC.  Although a 
hearing was scheduled in March 2008, the Veteran wrote prior 
to the hearing indicating that she was unable to attend the 
hearing.  She has not subsequently expressed a desire to 
reschedule the hearing.  Accordingly, her hearing request is 
considered withdrawn.  38 C.F.R. § 20.702(e) (2008).  

The issues concerning service connection for headaches and 
atopic dermatitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1991 rating decision denied service connection 
for residuals of a left great toe injury.  The Veteran was 
notified of that decision and did not file a notice of 
disagreement within one year of the mailing of that notice.  

2.  No additional evidence relating to the issue concerning 
service connection for residuals of a left great toe injury 
has been added to the record since August 1991 other than the 
Veteran's own statements, which are merely cumulative.  

3.  A September 1993 rating decision denied service 
connection for headaches.  The Veteran was notified of that 
decision and did not file a notice of disagreement within one 
year of the mailing of that notice.  

4.  Evidence relating to the issue concerning service 
connection for headaches that has been added to the record 
since September 1993 was not previously of record and relates 
to an unestablished fact.  

5.  The medical evidence shows that the Veteran was treated 
for GERD during service and that she is currently being 
treated for GERD.    

6.  The greater weight of the evidence shows that the 
Veteran's uterine fibroids began during the period between 
her periods of service and did not increase in disability 
during her second period of service.  

7.  The Veteran served in the Southwest Asia Theater of 
Operations during the Gulf War.  

8.  The greater weight of the evidence shows that the Veteran 
does not have a disorder manifest by joint pain that had its 
origin during either period of service.  

9.  The greater weight of the evidence shows that the Veteran 
does not have an undiagnosed illness manifested by joint 
pain.  

10.  The greater weight of the evidence shows that the 
Veteran does not have a diagnosed disorder manifested by 
stomach pain, other than GERD, that had its origin during 
service.  

11.  The greater weight of the evidence shows that the 
Veteran does not have an undiagnosed illness manifested by 
stomach pain.  


CONCLUSIONS OF LAW

1.  Evidence received since the August 1991 rating decision, 
which denied the veteran's claim for service connection for 
residuals of a left great toe injury is not new and material, 
and the claim is not reopened; the August 1991 rating action 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (2008).  

2.  Evidence received since the September 1993 rating 
decision, which denied the veteran's claim for service 
connection for headaches is new and material, and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2008).  

3.  The criteria are met for service connection for GERD.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

4.  The criteria are not met for service connection for 
uterine fibroids.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

5.  The criteria are not met for service connection for a 
disorder causing joint pain, to include as due to undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2008).  

6.  The criteria are not met for service connection for a 
disorder causing stomach pain to include diverticulitis and 
chronic constipation, to include as due to undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b).  
A preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2008).  
The presumption of aggravation may be rebutted only by clear 
and unmistakable evidence.  38 C.F.R. § 3.306(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

A.  New and material evidence 

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

VA's regulations also provide that 

Notwithstanding any other section in this part, at any 
time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant 
official service department records that existed and had 
not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  Such 
records include, but are not limited to:  

(i)  Service records that are related to a claimed 
in-service event, injury, or disease, regardless of 
whether such records mention the veteran by name, 
as long as the other requirements of paragraph (c) 
of this section are met;  

(ii)  Additional service records forwarded by the 
Department of Defense or the service department to 
VA any time after VA's original request for service 
records.  

38 C.F.R. § 3.156(c)(1).  



Left great toe injury

A rating decision in August 1991 denied service connection 
for residuals of a left great toe injury; the Veteran was 
notified of that decision and did not appeal.  The evidence 
that was then of record consisted primarily of the Veteran's 
service treatment records for her first period of service.  
Those records showed that the Veteran was seen in May 1991 
after having sustained a crush injury to her left great toe.  
There was tenderness of the toe and the interphalangeal 
joint, with ecchymosis.  X-rays showed that there was no 
fracture.  A contusion was diagnosed.  Three days later it 
was noted that there was minimal swelling and a patchy dark 
hematoma under the nail, and that she was able to walk 
without crutches.  The Veteran was seen again approximately 
one month later and the assessment was of a contusion of the 
nail plate; there was no tenderness or purulent discharge.  
No other pertinent abnormal clinical findings were noted 
during service.  

Evidence added to the record since August 1991 includes 
service department treatment records for the Veteran's second 
period of active service, as well as for the intervening 
period, private and VA treatment records dated since her 
separation from service, and the report of VA compensation 
examinations in May 1993 and September 2003.  

The May 1993 VA examiner noted the Veteran's report of right 
[sic] big toe pain since 1991, when a heavy object fell on 
the toe.  She did not mention her left great toe.  Although 
the physician examined both feet, no clinical findings 
regarding the left great toe were noted.  

On the history portion of a service department examination 
form in October 1996, the Veteran denied a history of foot 
trouble.  

On a health questionnaire dated in September 2001, the 
Veteran indicated that she had hurt her right [sic] big toe 
in Saudi Arabia during Desert Storm and that, since then, 
there would be spells when her foot would cramp up and she 
would have toe pain.  Examination of her feet at that time 
was reportedly normal.  None of the service treatment records 
for the Veteran's second period of service relates to her 
claim for service connection for residuals of a left great 
toe injury.  She again reported a history of foot trouble in 
July 2002.  On forms completed by the Veteran in May and 
August 2004, she indicated that she had had right foot pain 
during Desert Storm.  At the time of a VA Gulf War 
examination in September 2003, the Veteran again referred to 
an injury of her right great toe in Saudi Arabia during 
service and to complaints of intermittent pain in her right 
foot; she did not mention any problems with her left great 
toe.  

The Board notes that service connection has previously been 
denied for disorders of both of the Veteran's great toes; a 
final rating decision in September 1993 denied service 
connection for a right great toe condition.  However, in her 
notice of disagreement, received in February 2004, and in her 
substantive appeal (VA Form 9), received in August 2005, she 
specifically referred to her left great toe as the toe for 
which she is currently seeking service connection.  

First, the Board observes that, although additional service 
treatment records have been received since the August 1991 
rating decision, none of that evidence is relevant to the 
issue concerning service connection for residuals of a left 
great toe injury.  Therefore, the provisions of 38 C.F.R. § 
3.156(c) are not applicable to this issue.  To reopen the 
previously denied claim, new and material evidence must be 
presented.  

The evidence that has been added to the record since the 
August 1991 rating decision is new, in that it was not of 
record at the time of that rating decision.  However, other 
than the Veteran's own statements, none of the additional 
evidence even mentions any complaints or clinical findings 
regarding her left great toe.  Specifically, none of the 
evidence relates to an unestablished fact necessary to 
substantiate the claim, in particular, the presence of a 
current left great toe disability that is related to service.  

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen the Veteran's claim 
for service connection for residuals of a left great toe 
injury.  



Headaches

A rating decision in September 1993 denied service connection 
for headaches.  The Veteran was notified of that decision and 
did not file a notice of disagreement within one year of the 
mailing of that notice.  

The evidence that was of record and considered by the 
September 1993 rating decision included the Veteran's service 
treatment records and the report of the May 1993 VA general 
medical examination.  The service treatment records for the 
Veteran's first period of service are completely silent for 
any complaints of headaches.  She reported to the May 1993 VA 
examiner that she had had episodic headaches since 1991, 
mostly three times a month lasting three days, and mostly on 
the right side of her face behind her eye.  The Veteran 
indicated that she would take Tylenol, and the headaches 
would subsequently resolve on their own.  The examiner did 
not record any pertinent abnormal clinical findings.  He 
indicated that the Veteran's episodic headaches were probably 
migraines.  

Evidence added to the record since September 1993 consists 
primarily of considerable VA and service department treatment 
records, as well as service treatment records for the 
Veteran's second period of service.  The service treatment 
records for the second period of service are also silent for 
any report of headaches.  However, the VA treatment records, 
dated from 2003 through 2008, note the Veteran's complaint of 
headaches and the diagnosis of chronic headaches.  But none 
of the medical records that have been received since 
September 1993 provide any evidence linking her headaches to 
either period of service.  

First, the Board observes that, although additional service 
treatment records have been received since the September 1993 
rating decision, none of that evidence is relevant to the 
issue concerning service connection for headaches.  
Therefore, the provisions of 38 C.F.R. § 3.156(c) are not 
applicable to this issue.  To reopen the claim, new and 
material evidence must be presented.  

The Veteran also submitted a statement by her mother in March 
2003, in which she related her recollection that the Veteran 
told her about her headaches during service, although she did 
not specify the exact timeframe.  

The treatment records that have been received since the 
September 1993 rating decision show nothing more than the 
presence of chronic headaches, information that was known and 
considered by that rating decision.  That evidence, then, is 
merely cumulative of the previous evidence.  However, the 
statement by the Veteran's mother is new and does relate to 
an unestablished fact - the presence of complaints of 
headaches during service.  The Board concludes that that 
evidence is new and material.  Therefore, the Veteran's claim 
for service connection for headaches is reopened.  

The next step is to readjudicate the claim considering all of 
the evidence of record.  However, because the Board has 
reopened the Veteran's claim and because the RO has not 
considered the merits of her claim, this issue must be 
remanded for additional action.  

B.  Merits

GERD

The only reference to abdominal pain in the medical records 
from the Veteran's first period of service is a notation of 
left upper quadrant pain of two weeks' duration in May 1993.  
Subsequent records, however, contain numerous references to 
complaints of abdominal pain, but the vast majority of those 
records attribute the pain either to gynecological problems 
or to her constipation.  Nevertheless, in February 2001 it 
was noted that the Veteran had a stomach ache most of the 
time.  Further, a service department examiner again noted her 
complaint of abdominal pain in October 2001 and recommended a 
trial of Prilosec, a medication used to treat reflux disease.  
A notation later in October 2001 indicates that the Veteran 
had obtained relief from her abdominal pain with the 
Prilosec.  Although the records do not reflect that a 
diagnosis of reflux disease or GERD was assigned during the 
second period of service, service department and VA records 
dated in 2002 do contain that diagnosis and indicate that the 
Veteran was taking Aciphex - another medication used to 
treat reflux disease.  

A VA Gulf War examination was conducted in September 2003.  
That examiner noted the Veteran's history of esophageal 
reflux syndrome, but stated that it was "not found 
radiographically at this time."  The examiner's report, 
however, does not indicate what radiographic studies in that 
regard, if any, were undertaken at that time.  

But a VA clinic record dated in June 2004 states that 
esophagogastroduodenoscopy (EGD) had revealed a mild hiatal 
hernia.  VA clinic records dated from 2003 to as recently as 
February 2008 note that the Veteran has continued to take 
omeprazole, the generic form of Prilosec.  

Although the medical records do not contain a diagnosis of 
esophageal reflux disease or GERD during service, they do 
reflect the Veteran's complaints of abdominal pain and also 
show that she started taking medication during service that 
is commonly used to treat GERD.  Therefore, resolving all 
doubt in the Veteran's favor, the Board concludes that the 
criteria for service connection for GERD are met.  

Uterine fibroids

The service treatment records for the Veteran's first period 
of service show that she was seen on two occasions 
complaining of pelvic pain.  The second time, in June 1990, 
her complaints were attributed to probable pelvic adhesive 
disease; the records indicate that she had undergone a 
Caesarian section in 1984.  Those records contain no notation 
or suggestion of uterine fibroids.  

Subsequent treatment records indicate that the Veteran had an 
ectopic pregnancy in April 1992 and had undergone a 
laparoscopic left salpingectomy and oophorectomy at that 
time.  

Service department records dated in January 2001, prior to 
the Veteran's second period of service, indicate that she had 
begun a civilian work-up in November 2000 for an ovarian cyst 
and complex uterine fibroid tumors; she had reportedly been 
having chronic pain and bleeding.  An ultrasound by a private 
physician in November 2000 had reportedly shown symptomatic 
uterine fibroids, although the report of that evaluation is 
not of record.  In February 2001, it was noted that the 
Veteran complained of lower abdominal pain and that she had 
had an ovarian cyst.  A form that was completed by the 
Veteran in September 2001 states that she had had fibroids 
and bleeding before her deployment and that a recheck 
ultrasound in March 2001 had been "ok."  Service treatment 
records dated in October 2001 note her history of uterine 
fibroids, but the service records do not reflect any 
complaints or clinical findings during the Veteran's second 
period of service that were attributed to uterine fibroids.  

Treatment records dated in 2002 show that the Veteran was 
scheduled for surgery due to menorrhagia and excessive 
bleeding.  The records indicate that she underwent a 
hysterectomy in May 2003.  

In September 2003, the Veteran underwent a VA gynecological 
compensation examination to obtain an opinion as to whether 
fibroids were present during service.  The examiner reviewed 
the record and stated that he could find only one notation of 
excessive bleeding with one cycle of an oral contraceptive 
and no evidence of anemia during the Veteran's first period 
of service.  She further stated that pelvic examinations 
during that period of service were noted to be normal.  The 
examiner indicated she had "no way to verify whether the 
patient indeed had fibroids" during that period of service.  
She again noted that the Veteran had reported that fibroids 
had not been diagnosed until 2000, prior to her deployment to 
Bosnia.  The examiner also stated that uterine fibroids are 
very common among African-American women and that they are 
not able to be detected on examination if they are very 
small.  Finally, she stated that it is a very common 
condition that may have been present for any number of years 
without any accompanying signs or symptoms.  

The Board finds that the evidence fails to show that the 
Veteran had uterine fibroids during her first period of 
service.  Further, fibroids were diagnosed prior to her 
second period of service.  Moreover, because the evidence 
clearly shows that the Veteran had a history of uterine 
fibroids prior to her second period of service, and because 
there is no evidence that the pre-existing fibroids increased 
in disability during that period of service, the presumption 
of soundness does not apply.  38 U.S.C.A. § 1111; 38 C.F.R. 
§§ 3.304(b), 3.306.  

Therefore, the Board concludes that the Veteran's uterine 
fibroids were not incurred in or aggravated by her first 
period of service.  The Board also concludes that the 
Veteran's uterine fibroids pre-existed her second period of 
service and were not aggravated by that period of service.  
Accordingly, the criteria for service connection for uterine 
fibroids are not met.  

For the foregoing reasons, the claim for service connection 
for uterine fibroids must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Joint pain

In addition to the above criteria for establishing service 
connection, VA shall pay compensation in accordance with 
chapter 11 of title 38, United States Code, to a Persian Gulf 
veteran with a qualifying chronic disability that became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more.  The 
term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): 

(1)  A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms.   
(2)  Any diagnosed illness that the Secretary determines 
warrants a presumption of service-connection.   
(3)  An undiagnosed illness in a veteran who exhibits 
objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested 
by one or more signs or symptoms such as those listed 
below, provided that such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  
 
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
 
For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
6-month period will be considered chronic.  The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  
 
For the purposes of this section, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to:  

(1) Fatigue  
(2) Signs or symptoms involving skin  
(3) Headache  
(4) Muscle pain  
(5) Joint pain  
(6) Neurologic signs or symptoms  
(7) Neuropsychological signs or symptoms  
(8) Signs or symptoms involving the respiratory system 
(upper or lower)  
(9) Sleep disturbances  
(10) Gastrointestinal signs or symptoms  
(11) Cardiovascular signs or symptoms  
(12) Abnormal weight loss  
(13) Menstrual disorders. 
 
Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The service treatment records for the Veteran's first period 
of service are silent for any complaints or other indication 
of joint pain.  In February 2001, she indicated that she had 
joint ache rarely, and a record in October 2001 notes the 
Veteran's complaint of joint pain.  The record does show that 
she served in the Southwest Asia Theater of Operations during 
the Gulf War.  

At the time of her Gulf War examination in September 2003, 
the Veteran indicated that her "ankles, feet, and shoulders 
pop real bad," and that "[s]ometimes my ankle swells 
some."  On examination, there were no bone or joint 
deformities, and no soft tissue swelling, redness, or 
increased warmth around the joints of the limbs.  There was 
no malalignment of the axial skeleton.  The examiner reported 
full painless range of motion of the spine, ankles, knees, 
hips, and shoulders.  There was no laxity of the knees.  The 
examiner did note that palpation of the bicipital tendons of 
the shoulders elicited mild discomfort and that the patella 
grinding test was positive on the right, causing the Veteran 
to flinch slightly.  The examiner diagnosed mild bicipital 
tendinitis of the shoulders, left hip arthralgia with 
degenerative arthritis on x-ray, right ankle arthralgia with 
minimal objective findings and negative x-ray, mild 
chondromalacia of the left patella with tricompartmental 
degenerative arthritis of both knees on x-ray, and back pain 
syndrome with no objective clinical findings but degenerative 
disc disease at L5-S1 on x-ray.  It was also noted that no 
right hip pathology was found.  

The post-service treatment records contain a September 2004 
notation that the Veteran did not then complain of joint 
pain, but the examiner noted some subjective tenderness over 
the lateral joint line of both knees.  The examination was 
otherwise normal; no diagnosis was assigned.  In August 2007, 
the Veteran reported to a nurse that she had shoulder pain, 
neck pain, and back pain; no pertinent clinical findings were 
noted.  Cervical spine x-rays in April 2005 and October 2007 
reportedly showed arthritis/spondylosis of the cervical 
spine; the Veteran complained of neck pain.  While the other 
post-service VA treatment records, including records dated as 
recently as February 2008, do list neck pain and back pain 
among the Veteran's active problems, they do not contain any 
other notations of objective clinical indications of chronic 
disability in any joint.  

First, although the Veteran has claimed service connection 
for joint pain, including due to an undiagnosed illness, the 
record reflects diagnoses concerning her cervical spine, 
lumbosacral spine, knees, shoulders, and left hip.  
Accordingly, entitlement to service connection as an 
undiagnosed illness is not available for those joints.  
Further, although the Veteran has also complained of pain in 
her ankles and right hip, the medical evidence does not show 
that any examiner has noted any objective indications of 
chronic disability concerning those joints.  Thus, service 
connection for disabilities involving those joints is also 
not available under the provisions of 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  

Moreover, there is no evidence of any joint disorder 
manifested by pain during either of the Veteran's periods of 
service.  While the evidence does show that the Veteran now 
has arthritis in several joints, there is no medical evidence 
that arthritis was manifest in any joint within one year 
after her separation from either period.  Therefore, the 
Board concludes that the criteria are not met for service 
connection for joint pain on any basis.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Stomach pain

As discussed above, the record shows that the Veteran 
complained of abdominal pain both during service and 
subsequently.  During her first period of service, she 
complained of pelvic pain that was attributed to adhesive 
disease due to a Caesarian section she had undergone in 1984, 
prior to service.  The record shows that she underwent 
further laparoscopic gynecologic surgery in 1992, between her 
two periods of service, and she ultimately had a hysterectomy 
in May 2003.  

The VA Gulf War examiner in September 2003 noted the 
Veteran's complaint of constipation and abdominal pain that 
had been present since her hysterectomy.  The examiner did 
not specifically attribute the constipation and abdominal 
pain to residuals of her gynecologic surgery, however, 
indicating only that the constipation had been treated with 
medication.  

A VA examiner in August 2004 noted the Veteran's complaint of 
abdominal pain with bowel movements which he indicated was 
probably secondary to constipation or adhesions.  A private 
gynecologist noted the Veteran's complaint of lower abdominal 
pain which he stated was probably due to constipation.  The 
diagnoses listed following a colonoscopy in September 2004 
included adenomatous polyp, abdominal pain probably secondary 
to diverticulosis, chronic constipation, and adhesions.  

First, a diagnosis of diverticulosis was not mentioned prior 
to the Veteran's September 2004 colonoscopy.  While 
diverticulosis was noted on that examination, there is no 
medical evidence that she has ever been diagnosed as having 
diverticulitis, nor has she been treated for diverticulitis.  
Further, no examiner has indicated or even suggested that her 
diverticulosis had its origins during either period of 
service.  

Second, the evidence does not show that the Veteran had 
trouble with constipation during either period of service.  
Significantly, however, the September 2003 Gulf War examiner 
indicated that the Veteran had experienced constipation since 
her hysterectomy in May 2003.  Moreover, her constipation has 
also been attributed to diverticulosis.  Nevertheless, no 
examiner has suggested that the Veteran's constipation is in 
any way related to service.  

As discussed above, service connection has been established 
for GERD and has not been established for uterine fibroids, 
both of which have been noted to cause abdominal pain.  The 
Board finds that the evidence also does not establish that 
the Veteran currently has any other disorder that is manifest 
by stomach or abdominal pain, including diverticulitis (or 
diverticulosis) or constipation, that is due to an injury or 
disease incurred in service.  Moreover, no examiner has 
indicated that the Veteran has a disorder causing stomach 
pain for which a diagnosis has not been assigned.  Thus, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable.  

For the foregoing reasons, the claim for service connection 
for a disorder manifest by stomach pain, other than GERD or 
uterine fibroids, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of letters from the agency of original jurisdiction (AOJ) to 
the appellant in February, March, April, and June 2003.  The 
letters informed the appellant of what evidence was required 
to substantiate her claims, and of her and VA's respective 
duties for obtaining evidence.  

The Board finds that the required notice was provided before 
the adverse decision in December 2003.  Although the 
appellant has the right to content-complying notice and 
proper subsequent VA process, she has received that notice.  
Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims and to respond to VA notices.  Also, in March 2006, 
the RO notified the Veteran of the information and evidence 
necessary to establish the downstream elements of a rating 
and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a subsequent decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that, where the issue is whether new 
and material evidence has been presented to reopen a 
previously denied claim, the claimant must be notified as to 
the specific information and evidence needed to reopen the 
claim, based on the reason(s) for the prior denial.  Although 
the appellant has the right to content-complying notice and 
proper subsequent VA process, she was not initially sent that 
notice.  But the error in not providing the specific notice 
required by Kent prior to the adverse decision was cured by 
the June 2005 statement of the case, prior to the June 2006 
supplemental statement of the case which readjudicated the 
issues, and so is harmless.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded VA compensation examinations, and 
VA and private treatment records covering the entire period 
of the appeal have been received.  No further development 
action is necessary.  


ORDER

Service connection for GERD is granted.  

Service connection for uterine fibroids is denied.  

Service connection for a disorder causing joint pain, to 
include due to an undiagnosed illness, is denied.  

Service connection for a disorder causing stomach pain to 
include diverticulitis and chronic constipation, to include 
due to an undiagnosed illness, is denied.  

New and material evidence not having been submitted, the 
claim for service connection for residuals of a left great 
toe injury is not reopened.  

New and material evidence having been submitted, the claim 
for service connection for headaches is reopened.  


REMAND

As discussed above, the Board has determined that new and 
material evidence has been presented and has reopened the 
Veteran's claim for service connection for headaches.  So the 
claim must be considered on the basis of all of the evidence 
of record.  However, the RO has not considered her claim on 
this basis.  Accordingly, it would be prejudicial to the 
Veteran for the Board to adjudicate the issue on a basis not 
considered by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 
391-92 (1993).  Therefore, this issue must be remanded for 
further action.  

A rating decision in August 1991 denied service connection 
for atopic dermatitis on the basis that the disorder pre-
existed service and was not aggravated by service.  The 
Veteran was notified of that decision and did not file a 
notice of disagreement within one year of the mailing of that 
notice.  

Evidence that has been added to the record since August 1991 
includes service treatment records for the Veteran's second 
period of service.  The service treatment records for that 
period of service show further recurrences of her skin rashes 
and so are relevant to the issue of whether the disorder was 
aggravated by service.  Therefore, the Board finds that the 
provisions of § 3.156(c) are applicable to this issue.  So 
the issue must be considered on the basis of all of the 
evidence, notwithstanding the provisions of 38 C.F.R. 
§ 3.156(a) relating to the requirement for new and material 
evidence.  Accordingly, the Board has recharacterized the 
issue as entitlement to service connection for atopic 
dermatitis, rather than whether new and material evidence has 
been presented to reopen the claim.  

Nevertheless, the RO framed the issue as whether new and 
material evidence had been presented to reopen the claim and 
adjudicated the issue on that basis.  Accordingly, it would 
be prejudicial to the Veteran for the Board to adjudicate the 
issue on a basis not considered by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 391-92 (1993).  Therefore, this issue 
must also be remanded for further action.  

Accordingly, the case is REMANDED for the following actions:

Consider the Veteran's claims for service 
connection for headaches and for atopic 
dermatitis on the basis of all of the 
evidence of record.  If her claims are 
not granted to her satisfaction, furnish 
the Veteran and her accredited 
representative with a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


